Title: To George Washington from Silas Deane, 26 September 1778
From: Deane, Silas
To: Washington, George


          
            Sir,
            Philadelphia, Sept. 26, 1778
          
          Major Tallmadge, a gentleman for whom I have a particular regard is desirous of seeing me here for a few days, and as I have a Phaeton and horses in his care, it would be extremely convenient for him as well as for me to have him come down with them, as by that means, I may probably have the opportunity of accompanying of him back; if it be consistent with the service to permit him to make the journey it will lay an obligation on both of us. I have not the least news from Europe that can be relied on, except of the declaration of War, which though it does not come directly authenticated from thence, I have on several accounts the greatest reason to rely upon it as certain. I have received your letter mentioning the situation of Col. Webb, and though I am sorry for his detention, yet am perfectly sensible of the justice of your observations, respecting his being exchanged, and that nothing in your power has been or will be wanting to oblige us both in this affair. I have the honour to be with the most respectful attachment, Your Excellency’s most obedient and most humble Servant,
          
            Silas Deane.
          
        